Citation Nr: 1727147	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating greater than 10 percent for a thoracolumbar spine disability.

3. Entitlement to an initial compensable rating for a right hand disability status post right third extensor tendon laceration.

4. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 through November 2002 and December 2003 through August 2005.  He also had approximately one year and seven months of inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a January 2016 videoconference hearing.  A transcript is of record.  In June 2016, these issues were remanded for development.  The RO complied with the remand instructions, as the Veteran was provided additional examinations in 2016 and updated treatment records were obtained.  Also, while the case was in remand status, service connection for headaches was granted, so that issue is no longer before the Board.


FINDINGS OF FACT

1. Throughout the entire period on appeal, the Veteran's PTSD manifested as restricted affect, nightmares, social withdrawal, irritability, anger, ritualistic behavior, hypervigilance, mild memory loss, impaired judgment, and difficulty concentrating.

2. Throughout the entire period on appeal, the Veteran's thoracolumbar spine disability manifested as flexion to 90 degrees with pain.

3. Throughout the entire period on appeal, the Veteran's right hand disability  manifested as pain and decreased range of motion with a three centimeter gap between the long finger and the transverse crease.

4. The Veteran does not have a currently diagnosed left ankle disability.


CONCLUSIONS OF LAW

1. Criteria for an initial rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. Criteria for an initial rating greater than 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3. Criteria for an initial rating of 10 percent for a right hand disability status post right third extensor tendon laceration have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016).

4. Criteria for service connection for a claimed left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.126, 4.130, Diagnostic Codes 9411, 5237, 5229) were initially provided to the Veteran in the 2013 Statement of the Case and again in the 2016 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Subsequent to the last Supplemental Statement of the Case in August 2016, the Veteran submitted a statement in support of his claims, along with a waiver of RO consideration. 
Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I. Increased Rating

PTSD

The Veteran asserts his PTSD symptoms are more severe than reflected by the assigned 50 percent disability rating.

VA treatment records show the Veteran was screened for case management services in February 2009.  At that evaluation, he reported being jumpy, experiencing difficulty in falling and staying asleep, anger issues with no legal involvement, alcohol use, anxiety, and feeling as if no one understood him.

In March 2009 the Veteran was referred for a mental health assessment through a VA hospital.  He reported depressed mood, anxiety, insomnia, anger, difficulty at work due to lack of energy, feeling as if people were out to get him, drug and alcohol abuse, and vague thoughts of suicide with no plan or intent.  The report noted the Veteran's grooming was appropriate, his mood was depressed with congruent affect, there were no hallucinations, his thought process was coherent, insight was fair, judgment was good, and memory intact.  He was assigned a GAF score of 50.

The Veteran was afforded a VA examination in May 2009.  The Veteran reported his PTSD symptoms impacted his total daily functioning and drinking helped him relax and eased the memories.  He reported working at HEB for over a year, but had only been in his current employment for two weeks.  No problems getting along with coworkers or supervisors were reported.  The Veteran stated he had a good relationship with his girlfriend and family, but he rarely socialized.  The examination report noted symptoms of persistent efforts to avoid thoughts of the traumatic event, a sense of a foreshortened future, restricted affect, sleep disturbances, persistent irritability, attempts to avoid outbursts of anger by removing himself from the situation, difficulty concentrating, hypervigilance, obsessional rituals, impaired judgment, memory loss, vague thoughts of suicide with no plans to carry them out, and intermittent hallucinations by history.  The Veteran was appropriately groomed, showed no signs of thought confusion or delusion, his speech and behavior was normal, his abstract thinking was not impaired, and he had no difficulty following commands.  The examiner opined the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  He was assigned a GAF score of 55.

The Veteran received intermittent mental health treatment through the VA hospital system from 2009 through 2016.  He frequently reported his symptoms would improve on medication and then worsen when he ran out or stopped taking medication.  He consistently reported PTSD symptoms of intrusive thoughts, nightmares, distress when thinking about the traumatic event, feelings of detachment, sleep disturbances, problems with anger, hypervigilance, exaggerated startle reaction, and impairment in functioning.  He occasionally had increased symptoms, for example, around the holidays when contemplating a lot of people visiting his home.  Consistently his speech was normal, and his memory was intact.

In August 2016 the Veteran was afforded another VA examination.  The examiner noted he had maintained a job for seven years with no performance problems and a long-term relationship with his spouse.  The Veteran reported experiencing nightmares, forgetfulness, lack of concentration, social isolation, and "crazy thoughts" such as believing his wife is going to leave him.  He had no suicidal or homicidal ideation or hallucinations.  The Veteran reported having to constantly spray fragrances because he will smell cars burning otherwise.  The examiner noted he was alert and oriented, his grooming was appropriate, his affect and mood shifted between euthymic and mildly dysphoric, his speech was clear, and his attention and concentration were within normal limits.  However, the examiner also noted the Veteran reported hearing a winding sound during the examination and looked around the room for the source.  The examiner opined the Veteran's PTSD manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In September 2016, the Veteran submitted a statement that he had nightmares about hurting his wife, although he did not want to bring this up at the examination because she was present.  He also reported constant depression and preferring to work alone and not talk to people.  He reiterated using candles and fragrances because of his memories of the smells in Iraq.

The Veteran's symptoms are more closely approximated to a 50 percent rating.  The evidence of record does not indicate the Veteran is entitled to a higher, 70 percent, rating.  He has been able to maintain a long-term relationship with his wife and hold a job for over seven years, indicating his PTSD does not cause deficiencies in his occupation or family relations to the degree contemplated by a 70 percent rating.  Although the Veteran reported vague suicidal ideation, he consistently stated he never had intentions to commit suicide.  Additionally, some obsessional rituals (spraying fragrances to avoid smelling burning vehicles) were reported, but there is no indication these rituals interfered with his routine activities.  He reported near-constant depression, but, again, his depression did not impact his ability to function independently, appropriately, and effectively.  His hygiene was always appropriate, speech normal, and he was oriented to time and space.  Finally, although he reported outbursts of anger, the record does not indicate any periods of violence.

Thus, entitlement to an initial rating greater than 50 percent for service-connected PTSD is not warranted.  While the Board sympathizes with his continued struggle with PTSD symptoms, the effect of those symptoms on his social and occupational functioning is contemplated by the current 50 percent rating.


Thoracolumbar Spine Disability

The Veteran claims he is entitled to an initial rating greater than 10 percent for his service-connected thoracolumbar spine disability.

In August 2009, the Veteran was afforded a VA examination for his spine disability.  Physical examination revealed the following ranges of motion: flexion to 90 degrees with pain beginning at 70, extension to 10 degrees with pain beginning at 10, right lateral flexion to 15 degrees with pain beginning at 15, left lateral flexion to 70 degrees without pain, and left and right rotation to 30 degrees without pain.  X-rays taken at the time of the examination were normal.  There was no evidence of muscle spasm or loss of lordosis.  The examiner diagnosed the Veteran with a lumbar strain.

The Veteran has made several complaints of lower back pain since 2008; however, none of those treatment records provide results from range of motion testing and, as such, are not suitable for rating purposes.

The Veteran was afforded another VA examination for his thoracolumbar spine in August 2016.  Physical examination revealed normal range of motion with no objective evidence of pain and there was no evidence of muscle spasm.  Repetitive motion testing did not result in additional functional limitations.  X-rays revealed no signs of arthritis or fracture.  The examiner diagnosed the Veteran with a normal lumbar spine.

At no point during the period on appeal has the Veteran's range of motion been limited to greater than 30 degrees but no greater than 60 degrees, a combined range of motion no greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a higher, 20 percent, rating.

Despite showing improvement in his condition, the RO continued the Veteran's evaluation of 10 percent for his service-connected thoracolumbar spine disability.  The Board will not disturb that rating.

The Veteran's lay statements and testimony have been considered in this decision.  However, it is the objective findings of his disability upon which ratings are based.  Thus, entitlement to an increased rating greater than 10 percent for a thoracolumbar spine disability is not warranted.
	
Right Hand Disability

The Veteran contends he is entitled to an initial compensable rating for his right hand disability.

The Veteran was afforded a VA examination to evaluate the severity of his right hand disability in August 2009.  Physical examination revealed he had full range of motion without pain for every finger except his long finger.  The Veteran's long finger had proximal interphalangeal flexion of 80 degrees with pain beginning at 80 and distal interphalangeal flexion of 70 degrees without pain.  There was no ankylosis in any of his fingers.  He could tie shoelaces and tear up a piece of paper without difficulty.  Examination of hand dexterity revealed the gap between his right index finger and the transverse crease was two centimeters, while the gap between the transverse crease and his long finger was three centimeters.

The Veteran was afforded a second VA examination on August 19, 2016.  That examination revealed he had full range of motion of all his fingers with no objective evidence of pain.  Additionally, there was no gap between the thumb and the fingers or the fingers and the transverse crease.

VA treatment records indicate the Veteran has continued to complain of pain in his right hand, and "pain in joint involving hand" continuously appeared on his active problems list.  Further, during his January 2016 Board hearing, the Veteran reported adapting his hand movement so he would not have to bend the fingers that caused him pain.

The Board finds the Veteran is entitled to an initial 10 percent rating for his service-connected right hand disability due to the three centimeter gap between his long finger and his transverse crease and continuous reports of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  This is the highest rating allowable under the Diagnostic Code for limitation of an individual digit.  VA regulations do contemplate a compensable rating will be assigned for painful residuals of an injury, and considering the nature of the Veteran's injury (laceration of a tendon in the finger), his complaints are credible.

II. Service Connection

The Veteran claims he is entitled to service connection for a left ankle disability.

Service treatment records indicate the Veteran complained of left ankle pain in March 2004 and he was referred to orthopedics.  There is no further follow-up for left ankle pain noted in the file.

Post-service VA treatment records do not show the Veteran sought treatment for left ankle pain until March 2016.  That treatment record noted he was already treated for chronic pain and no diagnostic tests were ordered.  The Veteran was afforded a VA examination in August 2016.  The examiner opined he did not have a left ankle disability.  Range of motion testing conducted during the examination showed the Veteran had full range of motion without pain and x-rays did not indicate any signs of arthritis.

There is no evidence to indicate the Veteran has a currently diagnosed left ankle disability.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a left ankle disability is denied.


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD is denied.

Entitlement to an initial rating greater than 10 percent for a thoracolumbar spine disability is denied.

Entitlement to an initial compensable rating of 10 percent for a right hand disability status post right third extensor tendon laceration is granted.

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


